Title: To George Washington from Henry Knox, 5 January 1791
From: Knox, Henry
To: Washington, George



Sir
War department 5th January 1791.

I have the honor to submit to you three reports upon the following subjects.
No: 1. Is a report upon the address of the representatives of the counties of Kentuckey and the other counties of Virginia bordering upon and contiguous to the Ohio as transmitted by general Charles Scott, in his letter of the fourth of December last.
No. 2. Is a report upon the letter of his excellency the governor of Virginia dated the 29th of November last, containing a letter from the representatives of Russell county in the said state relative to its exposed situation to indian incursions, and also two letters from general Joseph Martin, one upon the subject of indian affairs, and the other relative to certain former complaints against himself.
No: 3. Is a report upon a letter of his excellency the governor of Virginia, dated the 10th of December last, enclosing a joint memorial addressed to him of the Delegates of Ohio, Monongahalia, Harrison, Randolph, Kenhawa, Greenb[r]ier, Montgomery & Russell, counties on the Ohio. I have the honor to be Sir with the most perfect respect Your obedient humble servant,

H. KnoxSecy of War

